DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment and argument received on 12/10/2021 has been considered. It is noted that claims 1 and 16 have been amended. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 have been rejected under 35 USC 101 because the claims are directed to an abstract idea without significantly more.
Step 1
Claim 1 states the following:  "A fantasy sports system comprising:
a user device;
a database including a plurality of statistical adjustments, wherein each statistical adjustment modifies a score that is generated during a live contest and is related to a team statistic, wherein each statistical adjustment is a weighting factor that either boosts or reduces the score generated by a player, a position, a play, or a strategy;
a controller in communication with the user device and the database, wherein the controller receives data related to a plurality of teams and the live contest;
a memory coupled to the controller, wherein the memory is configured to store program instructions executable by the controller;
wherein in response to executing the program instructions, the controller is configured to:
provide a first statistical adjustments graphical user interface accessible through the user device through which a first user is presented with a first set of statistical adjustments of the plurality of statistical adjustments;
receive a selection of one of the first set of statistical adjustments from the first user, wherein the selected statistical adjustment is related to the team statistic;
receive data related to the live contest including an actual total score and an actual subset score associated with the team statistic, wherein the actual total score comprises the actual subset score and a remaining balance score;
modify the actual subset score related to the team statistic by the selected statistical adjustment to generate a modified subset score associated with the team statistic;
not modify the remaining balance score; and
calculate a fantasy score using the modified subset score associated with the team statistic and the unmodified remaining balance score."
Claim 16 states the following:  "A computer-implemented method of scoring in a fantasy sports league comprising the steps of:
providing a list of team options;
receiving a selection of a team;
providing a list of live contest options;
receiving a selection of a live contest;
providing a first set of statistical adjustments related to the selected team, wherein each statistical adjustment modifies a score that is generated during a live contest and is related to a team statistic, wherein each statistical adjustment is a weighting factor that either boosts or reduces the score generated by a player, a position, or a play strategy;
receiving a selection of one of the first set of statistical adjustments and data related to the selected game, wherein the selected statistical adjustment is related to the team statistic;
receiving data related to the live contest including an actual total score and an actual subset score associated with the team statistic, wherein the actual total score comprises the actual subset score and a remaining balance score;
modifying the actual subset score related to the team statistic by the selected statistical adjustment to generate a modified subset score associated with the team statistic and not modifying the remaining balance score; and
calculating a fantasy score using the modified subset score associated with the team statistic and the remaining balance score."
Independent claims 1 and 16 recite a system and method, respectively.  Thus, they are directed to statutory categories of invention.
Step 2A, prong 1
Claim 1 recites the following claim limitations that, under their broadest reasonable interpretation, cover concepts that can be practically performed in the human mind, i.e., using pen and paper: 
modify the actual subset score related to the team statistic by the selected statistical adjustment to generate a modified subset score associated with the team statistic (A human being is practically able to carry out this step by evaluating a new score by applying a simple mathematical multiplier to the subset score.  Note Applicant’s Figs. 3A-4B.);
not modify the remaining balance score (A human being is practically able to carry out this step by evaluating a new score by not applying any modifier to the remaining balance score.); and
calculate a fantasy score using the modified subset score associated with the team statistic and the unmodified remaining balance score (A human being is practically able to carry out this step by evaluating a fantasy score by combining the modified subset score and unmodified meaning balance score.  Note Applicant’s 0056 and Table 3.).
Claim 16 recites the following claim limitations that, under their broadest reasonable interpretation, cover concepts that can be practically performed in the human mind, i.e., using pen and paper:
modifying the actual subset score related to the team statistic by the selected statistical adjustment to generate a modified subset score associated with the team statistic and not modifying the remaining balance score (A human being is practically able to carry out this step by evaluating a new score by applying a simple mathematical multiplier to the subset score and not applying any modifier to the remaining balance score.  Note Applicant’s Figs. 3A-4B.); and
calculating a fantasy score using the modified subset score associated with the team statistic and the remaining balance score (A human being is practically able to carry out this step by evaluating a fantasy score by combining the modified subset score and unmodified meaning balance score.  Note Applicant’s 0056 and Table 3.).
Additionally, the limitations noted above recite the performance of mathematical calculations under their BRI in light of Applicant’s specification (Note Figures 3A-4B and 0056’s disclosure of applying percentage multiplication and selective addition), and as such, these claims recite limitations which also fall within the “mathematical concepts” grouping of abstract ideas. 
Thus, claims 1 and 16 recite an abstract idea.
Step 2A, prong 2
Claim 1 recites the following additional elements that, when considered either alone or in an ordered combination, do not integrate the abstract idea into a practical application thereof:
a user device; a database including a plurality of statistical adjustments, wherein each statistical adjustment modifies a score that is generated during a live contest and is related to a team statistic, wherein each statistical adjustment is a weighting factor that either boosts or reduces the score generated by a player, a position, a play, or a strategy; a controller in communication with the user device and the database, wherein the controller receives data related to a plurality of teams and the live contest; a memory coupled to the controller, wherein the memory is configured to store program instructions executable by the controller (These limitations refer to merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on generic computer components, or merely using generic computer components as a tool to perform an abstract idea, which is insufficient to integrate the exception into a practical application.  See MPEP 2106.05(f).);
provide a first statistical adjustments graphical user interface accessible through the user device through which a first user is presented with a first set of statistical adjustments of the plurality of statistical adjustments (This limitation refers to insignificant pre-solution activity in that it is incidental and tangential to the judicial exception noted above and expressed by the claim, which is insufficient to integrate the exception into a practical application.  See MPEP 2106.05(g).); and
receive a selection of one of the first set of statistical adjustments from the first user, wherein the selected statistical adjustment is related to the team statistic; receive data related to the live contest including an actual total score and an actual subset score associated with the team statistic, wherein the actual total score comprises the actual subset score and a remaining balance score (These limitations refer to insignificant pre-solution activity in that they are incidental and tangential to the judicial exceptions noted above and expressed by the claim, which is insufficient to integrate the exception into a practical application.  See MPEP 2106.05(g).).
Claim 16 recites the following additional elements that, when considered either alone or in an ordered combination, do not integrate the abstract idea into a practical application thereof:
computer implementation (This limitation refers to merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on generic computer components, or merely using generic computer components as a tool to perform an abstract idea, which is insufficient to integrate the exception into a practical application.  See MPEP 2106.05(f).);
providing a list of team options; providing a list of live contest options; providing a first set of statistical adjustments related to the selected team, wherein each statistical adjustment modifies a score that is generated during a live contest and is related to a team statistic, wherein each statistical adjustment is a weighting factor that either boosts or reduces the score generated by a player, a position, or a play strategy (These limitations refer to insignificant pre-solution activity in that they are incidental and tangential to the judicial exception noted above and expressed by the claim, which is insufficient to integrate the exception into a practical application.  See MPEP 2106.05(g).); and
receiving a selection of a team; receiving a selection of a live contest; receiving a selection of one of the first set of statistical adjustments and data related to the selected game, wherein the selected statistical adjustment is related to the team statistic; receiving data related to the live contest including an actual total score and an actual subset score associated with the team statistic, wherein the actual total score comprises the actual subset score and a remaining balance score (These limitations refer to insignificant pre-solution activity in that they are incidental and tangential to the judicial exceptions noted above and expressed by the claim, which is insufficient to integrate the exception into a practical application.  See MPEP 2106.05(g).).
Thus, the abstract idea recited in claims 1 and 16 is not integrated into a practical application. The combination of these additional elements is no more than insignificant pre-solution activity, and mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. Thus, the claims are directed to an abstract idea.
Step 2B
Claim 1’s additional elements, when considered either alone or in an ordered combination, do not amount to significantly more than the abstract idea for the following reasons:
a user device; a database including a plurality of statistical adjustments, wherein each statistical adjustment modifies a score that is generated during a live contest and is related to a team statistic, wherein each statistical adjustment is a weighting factor that either boosts or reduces the score generated by a player, a position, a play, or a strategy; a controller in communication with the user device and the database, wherein the controller receives data related to a plurality of teams and the live contest; a memory coupled to the controller, wherein the memory is configured to store program instructions executable by the controller (This consideration is the same as that noted above for Step 2A, Prong Two.);
provide a first statistical adjustments graphical user interface accessible through the user device through which a first user is presented with a first set of statistical adjustments of the plurality of statistical adjustments (This consideration is also the same as those noted above for Step 2A, Prong Two.  However, the asserted insignificant pre-solution activity consideration must reevaluated in light of the WURC consideration.  This data GUI/presentation limitation has been recognized as well-understood, routine, conventional activity in MPEP 2106.05(d) II. (“Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93”).); and
receive a selection of one of the first set of statistical adjustments from the first user, wherein the selected statistical adjustment is related to the team statistic; receive data related to the live contest including an actual total score and an actual subset score associated with the team statistic, wherein the actual total score comprises the actual subset score and a remaining balance score (This consideration is also the same as those noted above for Step 2A, Prong Two.  However, the asserted insignificant pre-solution activity consideration must reevaluated in light of the WURC consideration.  These data receiving limitations have been recognized as well-understood, routine, conventional activity in MPEP 2106.05(d) II. (“Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”).).
Claim 16’s additional elements, when considered either alone or in an ordered combination, do not amount to significantly more than the abstract idea for the following reasons:
computer implementation (This consideration is the same as that noted above for Step 2A, Prong Two.);
providing a list of team options; providing a list of live contest options; providing a first set of statistical adjustments related to the selected team, wherein each statistical adjustment modifies a score that is generated during a live contest and is related to a team statistic, wherein each statistical adjustment is a weighting factor that either boosts or reduces the score generated by a player, a position, or a play strategy (This consideration is also the same as those noted above for Step 2A, Prong Two.  However, the asserted insignificant pre-solution activity consideration must reevaluated in light of the WURC consideration.  These data GUI/presentation limitations have been recognized as well-understood, routine, conventional activity in MPEP 2106.05(d) II. (“Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93”).); and
receiving a selection of a team; receiving a selection of a live contest; receiving a selection of one of the first set of statistical adjustments and data related to the selected game, wherein the selected statistical adjustment is related to the team statistic; receiving data related to the live contest including an actual total score and an actual subset score associated with the team statistic, wherein the actual total score comprises the actual subset score and a remaining balance score (This consideration is also the same as those noted above for Step 2A, Prong Two.  However, the asserted insignificant pre-solution activity consideration must reevaluated in light of the WURC consideration.  These data receiving limitations have been recognized as well-understood, routine, conventional activity in MPEP 2106.05(d) II. (“Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”).).
Thus, claims 1 and 16 do not amount to significantly more than the abstract idea since the recited additional elements do not provide for an inventive concept.  Even when viewed in combination, these additional elements fail to amount to significantly more than the abstract idea. 
Dependent claims
Dependent claim 2-5, 7-10, 17, 19, and 20 merely further describe the pre-solution activity.  For example, claim 2 requires the statistic to be data related to one of a specific player, specific position, team play, and team strategy, which does not change the fact that the database that houses the adjustments related to this statistic is a generic computer component.
Dependent claim 6 merely further provides an additional pre-solution activity, which is similar to the GUI provision noted in claim 1 and the data receiving in claims 1 and 16 as analyzed above.
Dependent claims 13-15 and 18 merely further provide an additional pre-solution activity and an additional part of the abstract idea, which is similar to the GUI provision noted in claim 1, the data receiving in claims 1 and 16, and the score calculation in claims 1 and 16 as analyzed above.
Thus, claims 2-15 and 17-20 do not amount to significantly more than the abstract idea.
For these reasons, claims 1-10 and 13-20 should have been rejected under 35 USC 101 as they constitute patent ineligible subject matter.

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. The Examiner points out in response to the applicant’s argument and claim which appears to remain the same as previously presented, the rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715